Case 16-34169-hdh11 Doc 970 Filed 02/20/19 Entered 02/20/19 12:14:43 Page 1 of 3

 

 

= NAME: ValuePart, Incorporated

 

 

 

i NUMBER: 16-34169-HDH-1

 

UNITED STATES BANKRUPTCY COURT
NORTIERN DISTRICT OF TEXAS
DALLAS DIVISON

FOR POST CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND
QUARTERLY BANK RECONCILEMENT
Jn nccordance with Title 28, Section 1746, of the United States Code, | declare under penalty of perjury thal | have
examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank

Neconcilement and, to the best of my knowledge, these documents are truc, correct and complete, Declaration of the
prepurer (other than responsible party), is based on all information of which preparer has any knowledge,

RESPONSIBLE PARTY: 1
Original Signature of Responsible Party ~~
v

 

 

 

 

 

Printed Name of Responsible Party isa Passini

Title CEO

Date 2/6/2019

PREPARER: °

Original Signature of Preparer Weg whe
Printed Name of Preparer Gregory eke
Title Chief Accounting Officer

 

Dale 2/6/2019

 

 

 
Case 16-34169-hdh11 Doc 970 Filed 02/20/19 Entered 02/20/19 12:14:43 Page 2 of 3

 

 

POST CONFIRMATION
QUARTERLY OPERATING REPORT

 

CASE NAME: ValuePart, Incorporated

 

 

 

CASE NUMBER: 16-34169*HDH-1

 

 

FISCAL QUARTER PERIOD: September 23, 2018 to December 22, 2018

1 BEGINNING GF QUARTER CASI BALANCE:

CASH RECEIPTS:
CASH RECEIPTS DURING CURRENT QUARTER:
(a). Cash receipts from business operations
(b). Cash receipts from loan proceeds
(c). Cash receipts from contributed eapital
(d), Cash receipts trom tax refunds
(e), Cash receipts from other sources
2 TOTAL CASH RECEIPTS

CASH DISBURSEMENTS:

(A). PAYMENTS MADE UNDER THE PLAN:
(1). Administrative

(2), Secured Creditors

(3). Priority Creditors

(4), Unsecured Creditors

(5), Additional Plan Payments ;

(B), OTHER PAYMENTS MADE THIS QUARTER:
(1), General Business

(2). Other Disbursements

(3). Loan Payments

3 TOTAL DISBURSEMENTS THIS QUARTER

 

4 CASH BALANCE END OF QUARTER

 

 

 

 

 

 
Case 16-34169-hdh11 Doc 970 Filed 02/20/19 Entered 02/20/19 12:14:43

Page 3 of 3

 

 

 

HOST CONFIRMATION
QUARTERLY BANK ItiCONCILEMENT

 

CASE NAME: Valualiat, incorpornted

 

 

CASE NUMBER: 16-34169-IDH= 1

 

 

 

+49 Musi tie to Line 4, Quarterly Operating Meport

 

‘The reuruanized debloy musi complete the reconciliation below for cach bank account, including all general, payroll
and lax accounts, as well 4s all savings ad investinanl wecouHs, money harks accounts, Certificates of deposits, governmental
obligations, ete, Aecounts'with restricted funds should be identified by placing an asterisk nexi to Ihe nexouind number
Atiach additional sheets fur each bank raconsitament if nuctssary.

of

9/28/2017

 

‘TOTAL

 

 

 

 
